DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	 A quick note on claim interpretation.
	The examiner explained to Applicant that if the claims are directed to treating Alcohol Use Disorder (AUD) in subjects that do not have depression and have not had depression, the examiner would allow the claims.  The claimed agent is known to treat depression.  A substantial prevalence of subjects have both AUD and depression, as the art indicates that each causes the other.
	Applicant did not accept that offer.  As such, the instant claims include the prevalent subject population that has both AUD and depression.  
	In light of the subject population being interpreted to include a subject with the common co-morbidity AUD and MDD, a prima facie showing is established because the claimed agent is taught to treat MDD by co-applicant in the cited Baulieu reference.  Thus, there is a clear motivation with a reasonable expectation of success to treat a subject with AUD and MDD (i.e., to undertake the active steps being claimed) because such subject has a condition known to be treated with the claimed agent.  
Applicant argues that AUD causes MD and not the opposite.  
The examiner respectfully disagrees.  
Rapinesi et al., “Antidepressant effectiveness of deep Transcranial Magnetic Stimulation (dTMS) in Patients with Major Depressive Disorder (MDD) with or without Alcohol Use Disorders (AUDs): A 6-month, open-label, follow-up study,” Journal of Affective Disorders (2014). 
 Rapinesi explains: “MDD treatment populations have up to 40% lifetime probability of developing AUD.”  Kuria reinforces this understanding that MDD also causes AUD (and AUD causes MDD).
Applicant argues that the causal role of AUD in depression is stronger than the causal role of major depression in AUD.  
The examiner notes that a causal role still exists even if one causal role is stronger than the other.  
Kuria explains the following: “antidepressants have been shown to moderately benefit patients with both depression and alcohol use disorder.”  Further, “Depression in an alcohol-dependent person has been reported to not only lower the resolver to resisting alcohol use, but may also lead to use of alcohol to relieve the depressive symptoms.”   Even further, “there was a positive correlation between major depressive illness, panic disorders, and alcohol abuse…”  “Presence of alcohol use disorder or major depression is associated with a double risk of either disorder.”  In other instances, “the person uses alcohol to relieve the depressive symptoms.”  Moreover, “There was a statistically significant association (P value 0.002) between depression and the level of alcohol dependence at intake.”
Statements made throughout Kuria provide a motivation with a reasonable expectation of success that treating depression in a subject with AUD and depression would be successful.  The 
Applicant argues that Nunes is a not proper representation of the state of the art.  In this light, Applicant argues that while antidepressants exert a modest beneficial effect for subjects with depressive and substance use disorders, it is not a stand-alone treatment.
The examiner notes that the instant claims also do not require a stand-alone treatment.  The instant claims use the transitional phrase “comprising” thereby not excluding unrecited limitations.	
Applicant acknowledges that Nunez explains, when medication is effective in treating depression, it helps diminish quantity of substance use.  However, Applicant notes that remission rates were low and other therapies are needed.
The examiner notes again that the instant claims remain open-ended.
In rebuttal to the state of art argument set forth by Applicant, and in addition to Kuria and Nunes, the examiner cites the following references.  The references below are not used nor required to establish a prima facie showing, but do show the state of the art prior to the filed application to date.
	DeVido et al., “Treatment of the Depressed Alcoholic Patient,” Curr Psychiatry Rep. 2012 December; 14(6): 610-618.  DeVido explains the following in the Abstract: 

    PNG
    media_image1.png
    180
    1122
    media_image1.png
    Greyscale


	Airov, “Antidepressants Appear Effective for Comorbid MDD and AUD,” American Psychiatric Association Annual Meeting (May 19, 2019) teaches: 
“Treatment with antidepressants is associated with decreased depression severity in patients with comorbid alcohol use disorder (AUD), regardless of the type of antidepressant, researchers found in a meta-analysis presented in a poster session at the American Psychiatric Association Annual Meeting.”
	Rapinesi (cited above) teaches that the onset of antidepressant effect was actually faster in the AUD/MDD group than the MDD group alone.  Rapinesi also concludes that “reduced alcohol craving was found in the MDD+AUD group.” See p6, 1st par.  While Rapinesi uses dTMS in combination with antidepressant treatment, this is still a reflection of the state of the art relevant to the instant claims because the instant claims are open-ended.
	Winslow et al., Am Fam Physician. 2016 Mar 15;93(6):457-465, explains: “Antidepressants do not decrease alcohol use in patients without mood disorders, but sertraline and fluoxetine may help depressed patients decrease alcohol ingestion.”
	Overall, the claimed agent is obvious to administer to a subject with MDD/AUD.  Further, the cited prior art teaches that a subject with MDD has resolve to stop drinking and a subject may use alcohol when depressed to self-medicate.  Further, the prior art indicates that antidepressants diminish quantity of substance abuse.  The active step of administration is obvious and it is also likely that a subject that has depression and AUD has already been treated with the claimed antidepressant.  Finally, the examiner notes that based on the high prevalence of 

Status of the Claims
	Claims 8, 10, and 13-15 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baulieu et al., (US2013/0244991), in view of Kuria et al., “The Association between Alcohol Dependence and Depression before and after Treatment for Alcohol Dependence,” ISRN Psychiatry, Volume 2012, and in view of Nunes et al., “Treatment of Depression in Patients with Alcohol or other Drug Dependence A Meta-analysis,” JAMA April 21, 2004, Vol 291, No. 15.
	Baulieu teaches administering the claims compound for treating depressive disorders.  Administration can be oral, intravenous, or almost any other route of administration. See par. 56.  Major depression can be treated including atypical depression, melancholic depression, psychotic depression, and geriatric depression. See par. 53.  A number of excipients can be used, including preservatives, stabilizers, emulsifiers, buffers, etc. See par. 60.  The dosage for administration 50 mg to 2500 mg. See par. 75.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	Baulieu does not link depressive disorders and alcohol use disorders.
Kuria teaches:  the prevalence of depression among alcohol-dependent persons is high (63.8%).  Alcohol dependence is associated with major depression.  “It has been shown that depression is more related to the current alcohol drinking episode than lifetime diagnosis in depression.”  In other words, when a subject is currently drinking, they will experience depression at a higher rate.  A number of studies have found a persistent association between alcohol use disorders and major depression. See p2.  A prospective study showed “the causal role of alcohol use disorders in major depression was stronger than the causal role of major depression in alcohol use disorder.” See p2.  Thus, a subject with AUD and currently drinking is likely to have depression caused by the same.  Moreover, “The causal effect of AUD leading to depression implies that some cases of depression resolve after treatment of alcohol dependence.”  Similarly, “Persons that use alcohol to relieve depressive symptoms may require treatment for depression to achieve full remission after alcohol use disorder treatment.”  Various studies have shown a metabolic and neurophysiological link between alcohol use and depression. See p2.
	Kuria found that after detoxification, depression dropped from 63.8% to 30.2% of participants.  This statistically significant drop shows that alcohol use causes depression.  Treating a subject with AUD and depression with antidepressants has shown a modest beneficial effect on alcohol dependence. See p3. 
Nunes teaches: “Antidepressant medication exerts a modest beneficial effect for patients with combined depressive- and substance-use disorders.” See abstract.
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the teachings of Baulieu, Kuria, and Nunes to arrive at the claimed methods.  The claimed agent is taught to treat depression and Kuria explains that AUD causes depression in subjects currently drinking.  The association is strong.  Further, treating depression in subjects with depression and substance abuse disorders provides a benefit.  As such, there is a reasonable and predictable expectation of success in treating AUD in a subject with AUD and depression, which is a typical subject, because antidepressant have been shown and are taught to provide a benefit when administered to a subject with both depression and a substance abuse disorder.
	As such, no claim is allowed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8, 10, and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,334,278, in view of Kuria et al., “The Association between Alcohol Dependence and Depression before and after Treatment for Alcohol Dependence,” ISRN Psychiatry, Volume 2012, and in view of Nunes et al., “Treatment of Depression in Patients with Alcohol or other Drug Dependence A Meta-analysis,” JAMA April 21, 2004, Vol 291, No. 15.
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the teachings of the ‘278 patent with those of Kuria, and Nunes to arrive at the claimed methods.  The claimed agent is taught to treat depression and Kuria explains that AUD causes depression in subjects currently drinking.  The association is strong.  Further, treating depression in subjects with depression and substance abuse disorders provides a benefit.  As such, there is a reasonable and predictable expectation of success in treating AUD in a subject with AUD and depression, which is a typical subject, because antidepressant have been shown and are taught to provide a benefit when administered to a subject with both depression and a substance abuse disorder.
	As such, no claim is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628